[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         DECEMBER 1, 2009
                            No. 09-11921                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                   D. C. Docket No. 98-00221-CR-WS

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

KAMARA CATAVIOUS WOODSON,
a.k.a. Kamara Woodson,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                           (December 1, 2009)


Before EDMONDSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Kamara Catavious Woodson appeals the district court’s denial of his second

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). In his second

§ 3582(c)(2) motion, Woodson asserted the district court erred by partially denying

his first § 3582(c)(2) motion. In Woodson’s first § 3582(c)(2) motion, he

requested a lower sentence based on Amendment 706 to the Sentencing

Guidelines, which reduced the base offense level for crack cocaine offenses two

levels. The district court partially granted Woodson’s first motion and reduced his

sentence to the lowest possible under the amended Guidelines range. The district

court denied further relief, however, determining it lacked the authority to revisit

other sentencing issues and could not reduce his sentence any further. Woodson’s

appeal from the first § 3582(c)(2) order was dismissed. Woodson now contends

the district court erred in denying his second § 3582(c)(2) motion by refusing to

correct purported errors in his original resentencing.

      Assuming arguendo this second § 3582(c)(2) motion was procedurally

permitted, the district court committed no error in denying it. The district court

previously afforded Woodson the maximum relief permitted under Amendment

706 and U.S.S.G. § 1B1.10(a)(3). Proceedings under § 3582(c)(2) and U.S.S.G.

§ 1B1.10 “do not constitute a full resentencing of the defendant” or a de novo

resentencing. U.S.S.G. § 1B1.10(a)(3); United States v. Moreno, 421 F.3d 1217,



                                           2
1220 (11th Cir. 2005). The district court could not revisit other purported

sentencing errors, see United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000)

(stating § 3582(c)(2) does not “grant to the court jurisdiction to consider

extraneous resentencing issues”), and Booker did not give the district court

authority to resentence Woodson, see United States v. Melvin, 556 F.3d 1190, 1192

(11th Cir. 2009) (holding the Supreme Court’s decision in United States v. Booker,

125 S. Ct. 738 (2005), does not provide an independent basis for granting a

sentence reduction in the context of § 3582(c)(2) proceedings because Booker does

not apply to § 3582(c)(2) proceedings). The district court did not err in denying

Woodson’s second § 3582(c)(2) motion. Accordingly, we affirm.

      AFFIRMED.




                                           3